DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 13, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0312597 issued to Wilson in view of U.S. Patent No. 9,981,178 issued to Huynh (both cited in the IDS filed on 12/4/2019).
Regarding Claims 1 and 14, Wilson teaches in Figures 1-24 and respective portions of the publication of a ski assembly (Figure 1) and method, comprising: 
a ski (10) comprising a centerline axis, a perpendicular axis, and a ski running surface (12); 
at least one ski boot (disclosed in paragraph [0075] comprising a ski binding (18) and a ski boot sole (the underside of the attached boot); 
and a ski suspension system (14), comprising: 
a suspension platform (16); 
wherein the suspension platform (16) and the ski (10) are coupled such that there is an adjustable central clearance between said ski running surface and said ski boot sole (see paragraph [0080] where adjusting the angle A adjusts the clearance (height H)); 

wherein the suspension platform (16) is configured to absorb shock and vibration (see paragraph [0078]) generated during use of the ski assembly.
Wilson disclose in paragraph [0104] that the struts (28A,28B) can be configured to apply a rotational moment to the ski body but does not show a rotational coupling between the struts (28A, 28B) and the suspension platform (16) and a front mount assembly (20) or a rear mount assembly (20).
Huynh teaches of a snowboard assembly that includes a suspension system with a plurality of struts (608, 614) where the struts are rotatably connected to a platform (606) and a ski body—see for example Figure 2 couplings (210, 212) which allow for rotation as shown in Figures 3-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the coupling structure as taught by Huynh for providing a rotational coupling to provide the advantage of allowing the platform to rotate relative to the ski which would be advantageous for provide further vibration and suspension control.
Regarding Claim 10, the struts (28A, 28B) include at least a spring (see paragraph [0082] where Wilson discloses the struts (28A, 28B) provide a spring load).
Regarding Claims 13 and 20, the ski body (10) is a board for gliding on snow.
Regarding Claim 19, Wilson is silent if the central clearance is less than 50 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a clearance less than 50 mm, since it has been held that where the .
Allowable Subject Matter
Claims 2-9, 11, 12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: in re claims 2-9 where the suspension platform includes a front platform that provides at least two post holes for slidingly engaging a corresponding two front mount assembly posts; in re claim 11 where an adjustment collar is provided to adjust the damping force; in claim 12, where an internal bypass is provided for tuning the velocity and position sensitive damping;  in re claim 15 where a portion of the front resultant force is applied through front mount pins positioned equidistant from a centerline axis to stabilize the suspension system to apply a force on the edge of the skis; in combination with the other elements recited not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618